 
Exhibit 10.33

AGREEMENT AND RELEASE






THIS AGREEMENT is made on the 25nd day of August, 2006, by and among Henry O.
Schramm (hereinafter called “Employee”) and PMA Capital Corporation and
Pennsylvania Manufacturers’ Association Insurance Company and their affiliates,
(hereinafter called “Employer”).


RECITAL
 


WHEREAS, Employer has determined to terminate Employee’s employment; and


WHEREAS, the Employee has agreed to resign his position, and Employee and
Employer have agreed to enter into this Agreement and Release (“Agreement”) to
resolve any and all issues that may exist between them concerning Employee’s
employment and separation from employment.


NOW THEREFORE, Employer and Employee, for good and valuable consideration, and
intending to be legally bound, agree as follows:


1.  Resignation Date. Employee’s employment with Employer and its affiliates
terminated effective August 10, 2006 (“Termination Date”).
 
2.  Severance Pay.
 
a) Employer shall provide severance pay to Employee equal to twenty (20) weeks
of pay, calculated as two (2) weeks of pay for each year of service up to a
maximum of 26 weeks and a minimum of four (4) weeks (“Severance Period”) as
provided in the PMA Capital Corporation and Pennsylvania Manufacturers’
Association Insurance Company Amended and Restated Severance Pay Plan (the
“Severance Plan”).
 
b) Based on the foregoing, Employer shall provide severance pay to Employee in
the sum of $110,769.23 less all applicable withholding taxes and other
deductions (“Severance Pay”). The Severance Pay shall be payable in accordance
with its standard payroll periods the gross amount of twelve thousand dollars
($12,000) until the gross sum of one hundred ten thousand seven hundred sixty
nine dollars and twenty three cents ($110,769.23), less taxes and necessary
withholdings, has been paid. In addition, within thirty (30) days following the
Effective Date of this Agreement as defined in paragraph 21, Employer shall pay
Employee the gross sum of thirty three thousand two hundred thirty dollars
($33,230.00), less taxes and necessary withholdings, as additional
consideration.
 
c) If Employee dies before all amounts due Employee under this paragraph 2 have
been paid to Employee, then Employer will pay any remaining amounts due Employee
to Employee’s surviving spouse, or if there is no surviving spouse, to
Employee’s estate, in a lump sum within 90 calendar days after the date of
death.
 

--------------------------------------------------------------------------------


3.  Benefits. Except as otherwise set forth in sub-paragraphs a) through c)
below, all of Employee’s employee benefits, including, but not limited to,
health, welfare and disability benefits, shall terminate as of the Termination
Date.
 
a)  Employee’s Group Term Life Insurance, Dependent Child Life Insurance and
Spousal Life Insurance group coverages will terminate at the end of the
Severance Period. Employee may convert all or part of these group coverages to
non-group coverages provided that Employee shall be responsible for the payment
of all premiums after the end of the Severance Period.


b) In the event Employee elects to continue health insurance coverage through
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and returns this executed Agreement, and further does not revoke this
Agreement within the seven day revocation period, as provided under the
Severance Plan, Employer will, during the Severance Period (“Continuation
Period”), continue to pay the same monthly subsidy of the premiums for such
health insurance continuation as was being paid by Employer prior to the
Termination Date. The Continuation Period for payment of health insurance
premiums under this Agreement shall commence on August 11, 2006, and conclude on
December 29, 2006. Employee must, during the Continuation Period, make timely
monthly premium payments under COBRA for such health insurance coverage to the
extent that the COBRA premium exceeds the monthly subsidy paid by the Employer.
After the Continuation Period, Employee must make the full monthly COBRA premium
payment to continue the COBRA health insurance coverage. Notwithstanding the
foregoing, to the extent that Employee’s (or a qualified beneficiary’s) right to
COBRA continuation coverage terminates prior to the end of the Continuation
Period, Employer’s obligation to pay the monthly premium subsidy shall cease.
 
c) The Continuation Period for payment of health insurance premiums under this
Agreement shall be deemed to run concurrently with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
federal, state, or local coverage period for benefits provided to terminated
employees under the Employer’s group health care plan. The Continuation Period
will be deemed to commence on August 11, 2006, whether or not COBRA coverage is
actually elected at such time or deferred until the expiration of the
Continuation Period. Notwithstanding the foregoing, COBRA coverage will only be
available if Employee is eligible for COBRA coverage elected in the time and
manner prescribed, and Employee timely remits Employee’s payments of the
premiums, as required, for COBRA coverage
 
d) Nothing in this paragraph 3 will affect the Employee’s vested benefits, if
any, under PMA Capital Corporation’s qualified and non-qualified employee plans;
the existence, amount, and payment of such benefits shall be determined pursuant
to the applicable provisions of the applicable plans, and as outlined in
Addendum A attached hereto.
 
Vacation Pay. Payment for accrued unused vacation days will be made as soon as
practicable after the Termination Date. Employees who participate in the
Purchased Personal Time program will be reimbursed for any amounts paid for days
not used. Employee agrees that the amount of Severance Pay defined in paragraph
2(a) to which the
 
2

--------------------------------------------------------------------------------


Employee would be eligible will be reduced by any amounts due from the Employee
for days used, but not fully paid for, under the Purchased Personal Time
program.
 
 
4.  Unemployment Compensation. If Employee elects to file a claim for
unemployment compensation benefits, Employer will not contest Employee’s
eligibility. Employer will, upon request, confirm the resignation of Employee’s
employment.
 
5.  Outplacement Assistance. Employer agrees to engage the services, on
Employee’s behalf and at employer’s direction and expense, the services of an
outplacement company, who will assist employee with job search support. Services
will be available for six months, beginning immediately upon the expiration of
the revocation period as described in section 21 of this document.
 
6.  Business Expenses. Employer agrees to reimburse Employee for regular,
pre-approved, business expenses incurred prior to the Termination Date; provided
that Employee submits appropriate and complete documentation that is
satisfactory to Employer to support Employee’s claim for such reimbursement and
requests such reimbursement upon acceptance of this Agreement. Employee warrants
that Employee has surrendered any and all credit cards issued to Employee
through Employer on or prior to the date hereof, and shall not incur any
additional expenses on behalf of Employer nor seek reimbursement therefor after
the date of this Agreement.
 
7.  Referrals of Employment. All referrals for verification of employment should
be directed solely to Andrew J. McGill, Vice President, Human Resources,
Pennsylvania Manufacturers’ Association Insurance Company. Upon request,
verification will note that Employee resigned his position, and received
positive evaluations during his tenure.
 
8.  Agreements and Covenants. Employee agrees that:
 
   a)     Employee has no claim to, nor will Employee seek or receive, any other
money or consideration from Company.
 
   b)    Employee returned to Employer on August 18, 2006 all known company
property including, but not limited to, company-provided automobiles, cell
telephones, identification cards, access cards, personal laptop computers,
company manuals, equipment, records and files, including any and all copies of
same, as well as electronic and paper records whether or not they are stored on
the Employer’s premises.
 
   c)    Employee will not disclose or make known to anyone (other than in the
good faith performance of Employee’s services to Employer before the Termination
Date) other than employees of Employer, or use for Employee’s benefit, or the
benefit of any corporation, firm, entity or person unrelated to Employer any
knowledge, information or materials belonging to Employer or its Affiliates
about their products, services, know-how, customers, business plans or
financial, marketing, pricing, compensation and other proprietary matters
(“Confidential Information”), whether or not subject to trademark, copyright,
trade secret or other protection, which was made known to Employee (whether or
not with the knowledge and permission of Employer, whether or not developed,
devised or otherwise created in whole or in part by the efforts of Employee and
whether or not a matter
 
3

--------------------------------------------------------------------------------


of public knowledge unless as a result of authorized disclosure) by reason of
Employee’s employment by Employer. However, after such Confidential Information
has become public knowledge, Employee shall have no further obligation under
this paragraph regarding that publicly known Confidential Information so long as
Employee was in no manner responsible, directly or indirectly, for permitting
such Confidential Information to become public knowledge without the consent of
Employer or the applicable Affiliate.
 
   d)     Employer and Employee will not make any public or private statements
or other utterances, written or oral, or act in any manner that is intended to,
or does in fact disparage or damage the other party, or the goodwill of the
business of Employer, or the business or personal reputation of any of its
directors, officers, agents or employees, clients or suppliers.
 
   e)     A violation on the part of the Employer or Employee of the covenants
contained in paragraphs (c) or (d) above will cause irreparable damage to the
parties such that it is and will be impossible to estimate or determine the
damage that will be suffered by the parties in the event of a breach of such
covenants. Therefore, the parties further agree that the parties shall be
entitled, as a matter of course, to an injunction out of any court of competent
jurisdiction, restraining any further violation of such covenant or covenants.
This right to an injunction shall be in addition to all other rights and
remedies afforded by law and under this Agreement.
 
9.  Release. Employee, for him or her self, and Employee’s executors,
administrators, heirs and assigns:
 
a)  For and in consideration of the monies and benefits provided to Employee by
Employer, as more fully described in this Agreement, and for other good and
valuable consideration, Employee hereby fully waives, releases, and forever
discharges Employer, and each and all of their past and present subsidiaries,
parent and related corporations, companies and divisions, and their past and
present respective officers, directors, shareholders, trustees, employees,
attorneys, agents and affiliates, and their predecessors, successors and assigns
(hereinafter collectively referred to as “Releasees”) of and from any and all
rights, debts, claims, actions, liabilities, agreements, damages, or causes of
action (hereinafter collectively referred to as “claims”), of whatsoever kind or
nature, whether in law or equity, whether known or unknown, that Employee ever
had or now has in any capacity, either individually, or as a director, officer,
representative, agent or employee of Releasees against any or all of the
Releasees, for, upon, or by reason of any cause, matter, thing or event
whatsoever occurring at any time up to and including the date Employee signs
this Agreement. Employee acknowledges and understands that the claims and rights
being released in this paragraph include, but are not limited to, all claims and
rights arising from or in connection with any agreement of any kind Employee may
have had with any of the Releasees, or in connection with Employee’s employment
or termination of employment, all claims and rights for wrongful discharge,
breach of contract, either express or implied, interference with contract,
emotional distress, back pay, front pay, benefits, fraud, misrepresentation,
defamation, claims and rights arising under the Civil Rights Acts of 1964 and
1991, as amended, (which prohibits the discrimination in employment based on
race, color, national origin, religion or sex), the Americans with Disabilities
Act (ADA), as amended (which prohibits discrimination in employment based on
disability), the Age Discrimination in Employment Act (ADEA), as amended (which
 
4

--------------------------------------------------------------------------------


prohibits age discrimination in employment), Worker Adjustment and Retraining
Notification Act (WARN), the National Labor Relations Act, the Fair Labor
Standards Act, the Employee Retirement Income Act of 1974 (ERISA), as amended,
the Family and Medical Leave Act (FMLA), as amended, the Pennsylvania Wage and
Hour Laws, the Pennsylvania Wage Payment and Collection Law, the Pennsylvania
Human Relations Act, the Health Insurance Portability and Accountability Act
(HIPPA), and any and all other claims or rights whether arising under federal,
state, or local law, rule, regulation, constitution, ordinance or public policy.
Employee agrees that Employee will not initiate any civil complaint or institute
any civil lawsuit, or file any arbitration against Releasees, or any one of
them, based on the fact or circumstance occurring up to and including the date
of the execution by Employee of this Agreement. This Release does not cover
claims relating to the validity or enforcement of this Agreement.
 
b)  Employee hereby agrees to waive any provisions of state or federal law that
explicitly or implicitly would prevent the application of this Agreement to
claims which Employee does not know of or expect to exist in Employee’s favor at
the time of executing this Agreement which, if known by Employee, would have
materially affected his decision to execute this Agreement. In addition,
Employee hereby agrees to waive any provisions of state or federal law which
might require a more detailed specification of the claims being released
pursuant to the provisions of this Agreement.
 
c)      Notwithstanding anything to the contrary set forth herein, Employee does
not hereby release Employer from any obligation to indemnify Employee for
third-party claims to which he may be entitled in the future in accordance with
Employer’s Bylaws or pursuant to any insurance policies of the Employer covering
directors and officers of the Employer.
 
10.   No Lawsuits. Employee understands and acknowledges that Employer’s purpose
for entering into this Agreement is to avoid any civil litigation or filing of
arbitration by Employee. Therefore, in the event the Employee has filed or files
any civil complaint, institutes any civil lawsuit, or initiates or continues any
civil action whatsoever, for a claim that is being released under paragraph 9
(excepting only an action to compel compliance by Employer with this Agreement)
against any of the Releasees, the Employee shall pay back to Employer
Seventy-Five percent (75%) of all monies received or paid out under paragraphs 2
and 3b, and any other thing of value received under this Agreement to that date,
with the maximum amount of interest allowed by law compounded annually, and to
pay Releasees their costs and attorney’s fees in such action. With respect to
the Employee’s obligations to the Releasees under paragraph 9, the Releases
shall also have the right of set-off against any obligation to the Employee
whether or not under this Agreement. The provisions of this paragraph 10 shall
be inapplicable in any matters regarding the ADEA.
 
11.   Cooperation. Employee agrees to cooperate fully with Employer, its legal
counsel and/or insurance carrier in the defense of any claim, suit, action,
charge, complaint or controversy arising out of the Employee’s employment or
area of responsibility (including depositions, hearings and judicial
proceedings, if necessary); provided that such cooperation does not interfere
with the Employee’s normal work hours with a subsequent employer and the
Employer reimburses Employee for reasonable out-of-pocket travel expenses
incurred by Employee in fulfilling his obligations under this paragraph 11. Such
 
5

--------------------------------------------------------------------------------


cooperation includes, but is not limited to, meeting with Employer personnel
and/or its attorneys in order to prepare for any such deposition, hearing or
judicial proceeding. Employee acknowledges that Employee has advised Employer’s
legal counsel completely and candidly of all facts that Employee is personally
aware of that constitutes or might reasonably constitute violations of
Employer’s ethical standards, legal or regulatory obligations.
 
12.   No Contract of Employment. This Agreement does not create and is not
evidence of a contract of employment between Employee and Employer. Employee
understands, as does Employer, that the employment relationship has at all times
been one of employment-at-will, with either party having the right to terminate
the employment relationship at any time with or without cause. Such mutual right
of termination has been in full force and effect throughout the entire period of
Employee’s employment with Employer
 
13.   Reemployment. If the Employee is rehired by the Employer or any of its
affiliates prior to the Employee’s receipt of his/her Severance Pay, all rights
to amounts payable under this Agreement and Release shall cease and this
Agreement and Release shall automatically terminate and be of no force or
effect.
 
14.   No Legal Liability. Employee agrees that the payments made and other
consideration received pursuant to this Agreement are not to be construed as an
admission of legal liability by Releasees or any one of them and that no person
or entity shall utilize this Agreement or the consideration received pursuant to
this Agreement as evidence of any admission of liability since Releasees
expressly deny liability. Employer is entering into this Agreement solely for
the purpose of effectuating a mutually satisfactory severance of Employee’s
employment.
 
15.   Confidential Agreement. Employee agrees that the terms of this Agreement
shall remain confidential and shall not be disclosed or publicized under any
circumstances to any other person or entity (other than appropriate governmental
officials, or Employee’s spouse, counsel and accountant) unless authorized, in
writing, by Employer or as otherwise ordered by a court of competent
jurisdiction or permitted by law. Employer agrees that the terms of this
Agreement shall remain confidential and shall not be disclosed or publicized
unless required by law or regulation.
 
16.   Severability. Should any clause of this Agreement be found to be in
violation of law, or ineffective or barred for any reason whatsoever, the
remainder of the Agreement shall continue in full force and effect; provided
however, that if any release, waiver or agreement set forth or referred to in
this Agreement, including, but not limited to, those set forth in paragraphs 8,
9, and 10, is declared to be invalid, illegal or unenforceable, in whole or in
part, Employer shall have the right to elect to consider its obligations under
this Agreement to be null and void as of the date of execution of this Agreement
and, in such case, any payments or benefits that had been afforded under this
Agreement shall be returned to Employer with the maximum amount of interest
permitted by law, compounded annually, except to the extent inconsistent with
the ADEA.
 
17.   Remedies Cumulative. The Employee agrees that the remedies under
paragraphs 8, 10 and 16 shall not constitute or be construed to constitute
liquidated damages
 
6

--------------------------------------------------------------------------------


and shall not in any way cancel or impair any right or remedy at law or equity
which Employer may otherwise have.
 
18.   No Assignment. The rights and obligations conferred hereunder shall not be
subject to assignment without the prior consent of both Employee and Employer.
 
19.   Exclusive Agreement. Employee affirms that the only consideration for the
signing of this Agreement is the terms stated herein and that no other
representations, promises or agreements of any kind have been made to Employee
by any person or entity whatsoever to cause Employee to sign this Agreement.
Employee and Employer affirm that this Agreement sets forth the entire agreement
between the parties with respect to the subject matter contained herein and
supersedes all prior or contemporaneous agreements or understandings between the
parties with respect to employment and/or the subject matter contained herein.
No alteration or other modification of this Agreement shall be effective unless
made in writing and signed by both parties.
 
20.   Acknowledgement. Employee acknowledges that Employee has read this
Agreement and that Employer has recommended and advised Employee to consult with
an attorney prior to executing this Agreement. Employee further acknowledges
that Employee has been given a period of twenty-one (21) days within which to
consider this Agreement before executing it, and that if Employee does so before
the end of such period, Employee does so of Employee’s own free will and with
the full knowledge that Employee could have taken the full period. In the event
Employee desires to execute this Agreement prior to the end of the twenty-one
(21) day period, Employee shall also execute and provide to the Employer an
endorsement as provided in Exhibit “A”. If Employee does not execute the
Agreement on or before September 15, 2006 the offer by Employer to enter into
this Agreement shall automatically be withdrawn, and this Agreement shall be
deemed null and void without any further action by Employer.
 
21.   Effective Date. This Agreement will not become effective or enforceable
until after seven (7) days after Employee executes it without revocation.
Employee may revoke this Agreement within the seven (7) day period by sending
written notice to Employer, Attention: Andrew J. McGill, Vice President, Human
Resources, Pennsylvania Manufacturers’ Association Insurance Company, but such
notice must be received within that seven (7) day period to be valid. If the
Employee so revokes this Agreement, the offer of the terms contained herein
shall be automatically withdrawn, and this Agreement shall be deemed null and
void without any further action by Employer. If revocation is not received
within the seven (7) day period referred to above, this Agreement will go into
effect on the first business day immediately following the expiration of that
seven (7) day period (“Effective Date”).
 
22.   Affirmation. Employee affirms that (a) Employee has carefully read the
foregoing Agreement, (b) Employee fully understands the meaning, intent, and
consequences of this document, (c) Employee has signed the Agreement
voluntarily, knowingly and without any force and coercion, and (d) Employee
intends to be bound by the promises contained in this Agreement for the
consideration stated in the Agreement and (e) Employee agrees that the total
compensation provided under this Agreement and Release includes compensation and
consideration that is not required by the policies and procedures of Employer,
its past or present parent, direct and indirect subsidiaries or affiliates and
such
 
7

--------------------------------------------------------------------------------


compensation and consideration are not something to which Employee was or is
indisputably entitled, but is solely being provided to Employee in consideration
of Employee’s full, final and complete release of any and all rights and claims
under this Agreement and Release and Employee’s complete and timely performance
of all of the Employee’s obligations that are contained within this Agreement
and Release.
 
23.   Withholding Taxes. All applicable federal, state and local withholding
taxes shall be withheld from the payments made to Employee under and in
connection with this Agreement.
 
24.   Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 
25.   Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of the parties hereto shall bind and inure
to the benefit of their respective successors, heirs and assigns.
 
26.   Governing Law. This Agreement shall be interpreted and enforced pursuant
to the internal laws of the Commonwealth of Pennsylvania.
 
27.   Waiver. No term or provision of this Agreement may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
all parties hereto.
 
28.   Notices. All notices or other communications hereunder shall be in writing
and addressed as follows:


To Employer:


PMA Capital Corporation and
Pennsylvania Manufacturers’ Association Insurance Company
380 Sentry Parkway
Blue Bell, PA 19422
Attention: Andrew J. McGill


To Employee:


Henry O. Schramm
53 Longview Circle
Berwyn, PA 19312


or to such other addresses or persons as the parties, from time to time, may
furnish one another by notice given in accordance with this paragraph. All
notices or other communications addressed pursuant to this paragraph 28 and
sent: (i) via facsimile or personal delivery shall be effective when received;
and (ii) via first-class mail, postage pre-paid or overnight mail shall be
effective when properly deposited.
 
8
 

--------------------------------------------------------------------------------





TAKE THIS AGREEMENT AND RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT: IT INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.
 
BY SIGNING THIS AGREEMENT AND RELEASE, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
AGREEMENT AND RELEASE, UNDERSTAND IT AND ARE VOLUNTARILY ENTERING INTO IT.
 
PLEASE RETAIN A COPY OF THIS AGREEMENT AND RELEASE FOR YOUR RECORDS.  
 
AGREED TO AND ACCEPTED BY:  
 
EMPLOYEE
 


/s/ Henry O. Schramm II
Employee’s Signature


Henry O. Schramm II
Employee’s Name (Print)


August 25, 2006
Date
 


 
PMA CAPITAL CORPORATION and
 
PENNSYLVANIA MANUFACTURERS’ ASSOCIATION INSURANCE COMPANY
 
By its: /s/ Andrew J. McGill
    Officer’s Signature
 
     Andrew J. McGill
    Officer’s Name (Print)
 
    Vice President, Human Resources
    Officer’s Title
 
    8/10/06
    Date
 

--------------------------------------------------------------------------------

